 Case 2:85-cv-04544-DMG-AGR Document 878 Filed 07/23/20 Page 1 of 6 Page ID #:39424



 1
      ETHAN P. DAVIS
 2    Acting Assistant Attorney General
      Civil Division
 3
      AUGUST E. FLENTJE
 4    Special Counsel to the Assistant Attorney General
 5    Civil Division
      WILLIAM C. PEACHEY
 6    Director, District Court Section
 7    Office of Immigration Litigation
      WILLIAM C. SILVIS
 8    Assistant Director, District Court Section
 9    Office of Immigration Litigation
      SARAH B. FABIAN
10    NICOLE N. MURLEY
11    Senior Litigation Counsel
       Tel: (202) 532-4824
12
       Fax: (202) 305-7000
13     Email: Sarah.B.Fabian@usdoj.gov
14
             Attorneys for Defendants
15
                        UNITED STATES DISTRICT COURT
16
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
18
19
     JENNY LISETTE FLORES; et al.,            Case No. CV 85-4544-DMG

20           Plaintiffs,
21                                            DEFENDANTS’ OBJECTION TO
                  v.                          THE INTERIM REPORT OF THE
22
                                              INDEPENDENT MONITOR
23    WILLIAM P. BARR, Attorney
      General of the United States; et al.,
24
25          Defendants.
26
27
28


                                               1
 Case 2:85-cv-04544-DMG-AGR Document 878 Filed 07/23/20 Page 2 of 6 Page ID #:39425



 1
              On October 5, 2018, this Court appointed Andrea Ordin as the Independent
 2
      Monitor in this action and detailed the scope of her monitoring duties and
 3
      authorities. Order, ECF No. 494 (“Monitoring Order”). Specifically, the
 4
      Monitoring Order tasked the Monitor with monitoring compliance with certain
 5
      orders of the Court, and performing other duties related to the monitoring of
 6
      compliance with those orders. Id. at 3-4. The Monitoring Order made clear that “if
 7
      the Monitor discovers potential breaches of the Flores Agreement that are beyond
 8
      the scope of [ the Court’s] Orders, she shall bring them to the Court’s and the
 9
      Parties’ attention” for further action, but that investigation of any such issues, as
10
      well as any further action thereon, must proceed only after authority for such action
11
      was granted, in writing, by the Court. Id. at 4-5. 1 The Monitoring Order also
12
13
14    1
          Specifically, the Monitoring Order provides:
15
16
              During the course of her monitoring duties, if the Monitor discovers
              potential breaches of the Flores Agreement that are beyond the scope
17            of the June 27, 2017, July 27, 2018, or July 30, 2018 Orders, she shall
18            bring them to the Court’s and the Parties’ attention. The Court, in its
              discretion, may authorize the Monitor to investigate the potential
19            breaches, request briefing from the Parties thereon, hold hearings or
20            mediation relating thereto, and issue a Report and Recommendation
              thereon to the Court if the matter cannot be resolved through
21            mediation. The Monitor shall have the authority to gather information
22            and documentation in furtherance of the monitoring function, as
              identified herein. The Monitor shall have the duties, powers, and
23
              responsibilities detailed in this Order; provided that if to accomplish
24            her duties, the Monitor must undertake necessary measures not
              specifically referred to herein or seek modifications to this Order due
25
              to unforeseen circumstances, the Monitor is authorized to do so, as
26            long as she has informed the Court and the Parties of the nature of,
              and need for, such measures or modifications, and received the
27
28


                                                  1
 Case 2:85-cv-04544-DMG-AGR Document 878 Filed 07/23/20 Page 3 of 6 Page ID #:39426



 1
      provides for the filing of regular reports by the Monitor, and for the possibility of
 2
      filing an Interim Report and Recommendation, if needed. Id. at 19-20. However,
 3
      the Monitoring Order makes clear that “[p]rior to filing the Interim Report and
 4
      Recommendation, the Monitor shall afford the Parties a reasonable opportunity to
 5
      be heard and to expeditiously cure any violation.” Id. at 20.
 6
            On July 22, 2020, the Monitor filed an Interim Report on the Use of
 7
      Temporary Housing for Minors and Families Under Title 42. Notice, ECF No. 873.
 8
      This Interim Report, and the manner by which it was filed, disregards the Court’s
 9
      clear directives. This Interim Report addresses issues that are not the subject of any
10
      pending motions or filings before this Court, let alone any orders from the Court
11
      that would place these topics within the scope of the Monitor’s assigned duties or
12
      authorities. The Monitor contends that the Interim Report was within the scope of
13
      the monitoring ordered by the Court in its most recent June 26, 2020 Order, ECF
14
15
      No. 873 at 2-3, but that is incorrect. The June 26, 2020 Order concerned only the

16
      conditions at U.S. Immigration and Customs Enforcement family residential

17    centers and did not in any way address processes and procedures related to the

18    implementation of Title 42. Moreover, the government contends that the Interim

19    Report addresses issues related to Title 42 which are not even within the scope of
20    the Flores Settlement Agreement itself, making the Interim Report wholly outside
21    the scope of the Monitor’s authorities.
22
23
24          Court’s written approval. Should the Monitor determine that such
            measures or modifications are necessary, the Parties shall receive
25
            notice and an opportunity to comment or object (or to submit a
26          stipulation and proposed order) before the Court approves such
            measures.
27
28    Monitoring Order at 4-5.

                                                  2
 Case 2:85-cv-04544-DMG-AGR Document 878 Filed 07/23/20 Page 4 of 6 Page ID #:39427



 1
            To the extent the Monitor contends that the Interim Report is within her
 2
      authority because the issues addressed therein came to her attention during the
 3
      course of her authorized monitoring of the Agreement, ECF No. 873 at 2-3, the
 4
      Interim Report is nonetheless inappropriate because the Monitor did not comply
 5
      with the plain terms of the Court’s Monitoring Order regarding the identification
 6
      of such issues. ECF No. 494, at 4-5. No written authority was obtained from the
 7
      Court for her to conduct such monitoring, and the parties were not provided any
 8
      opportunity to be heard on the issues raised in the Interim Report, nor were
 9
      Defendants provided the opportunity to cure any violations. Id.
10
            Because the Interim Report is outside the scope of the assigned duties and
11
      authorities of the Monitor, and because the Monitor failed to adhere to the
12
      requirements of the Monitoring Order appointing her, the Court should disregard
13
      the Interim Report as well as the recommendations made therein, and should order
14
15
      that it be withdrawn from the record. Should the Monitor or the Court believe it is

16
      appropriate to take further action on the issues identified therein, the Court should

17    require that any such further action proceed in a manner consistent with the

18    requirements of the Federal Rules of Civil Procedure and the Monitoring Order.

19    Defendants should be provided an appropriate opportunity to object to any
20    monitoring of this issue, and/or to further comment before any Interim Report on
21    these issues is filed. Moreover, this issue should not be addressed by the Court in
22    the absence of full and fair briefing on the underlying issues that complies with the
23    Federal Rules.
24
25
26
27
28


                                                 3
 Case 2:85-cv-04544-DMG-AGR Document 878 Filed 07/23/20 Page 5 of 6 Page ID #:39428



 1
      DATED: July 23, 2020          Respectfully submitted,
 2
                                    ETHAN P. DAVIS
 3
                                    Acting Assistant Attorney General
 4
 5                                  AUGUST E. FLENTJE
                                    Special Counsel to the Assistant Attorney
 6                                  General
 7
                                    WILLIAM C. PEACHEY
 8                                  Director, District Court Section
 9                                  Office of Immigration Litigation
10                                  WILLIAM C. SILVIS
11                                  Assistant Director, District Court Section
                                    Office of Immigration Litigation
12
13                                  /s/ Sarah B. Fabian
                                    SARAH B. FABIAN
14
                                    NICOLE N. MURLEY
15                                  Senior Litigation Counsel
16
                                    Office of Immigration Litigation
                                    District Court Section
17                                  P.O. Box 868, Ben Franklin Station
18                                  Washington, D.C. 20044
                                    Tel: (202) 532-4824
19                                  Fax: (202) 305-7000
20                                  Email: sarah.b.fabian@usdoj.gov
21                                  Attorneys for Defendants
22
23
24
25
26
27
28


                                             4
 Case 2:85-cv-04544-DMG-AGR Document 878 Filed 07/23/20 Page 6 of 6 Page ID #:39429



 1
                                  CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on July 23, 2020, I served the foregoing pleading and
 4
      attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
      electronic filing system.
 6
 7
 8
                                                    /s/ Sarah B. Fabian
 9
                                                    SARAH B. FABIAN
10                                                  U.S. Department of Justice
                                                    District Court Section
11
                                                    Office of Immigration Litigation
12
13
                                                    Attorney for Defendants

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                5
